Citation Nr: 1019731	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  96-31 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation for a left foot disorder under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 29, 1971 to 
September 8, 1971, and he had a period of active duty for 
training from August 10, 1974, to August 24, 1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
Most recently, in July 2008, the Board remanded the issue to 
the RO for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review, the Board finds that unfortunately this matter 
must be remanded once more.  In particular, the record shows 
that the Veteran is currently receiving Social Security 
Administration (SSA) disability benefits which records may be 
pertinent to his claim.  

In February 1999, the Veteran wrote that he had been 
receiving SSA disability since October 1995.  Where there is 
factual notice to VA that a Veteran is receiving SSA 
disability benefits, VA has the duty to acquire a copy of the 
SSA records, including the decision granting SSA disability 
benefits and the supporting medical documentation, if they 
are relevant.  SSA records are relevant if either (1) there 
is an SSA decision pertaining to a medical condition related 
to the one for which the Veteran is seeking service 
connection or (2) there are specific allegations "giv[ing] 
rise to a reasonable belief" that the SSA records may 
pertain to the claimed disability.  Baker v. West, 11 Vet. 
App. 163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010).  

Here, the Veteran underwent a VA examination in December 
2008, during which he reported that he was receiving SSA 
disability based on several disabilities, including the left 
foot.  In light of his December 2008 statement, there is now 
an indication that the SSA records pertain to the claimed 
left foot disorder.  Therefore, the matter must be remanded 
to allow the RO an opportunity to attempt to obtain the SSA 
records.  

Accordingly, the RO upon remand should contact SSA and 
request any records that may be in SSA's possession regarding 
the Veteran's SSA disability benefits claim. A copy of any 
response(s) from SSA, to include a negative reply, should be 
associated with the Veteran's claims file.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps 
to contact SSA and attempt to obtain any 
records pertinent to the Veteran's award 
or denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting 
medical documentation utilized in 
rendering the decision.  All attempts to 
fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

2.  Thereafter, the RO should undertake 
any further development indicated by the 
record, and then readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
affords them the appropriate time period 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



